DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Choi et al., US 2018/0014415 A1, in view of Greg et al., CA 3004276 A1.
Regarding claims 1, 13 and 15, Choi et al. disclose an electronic apparatus in which a flexible display device (figures 1-4) comprising:
. a display panel 20 including a driving substrate, a display layer and a front protective layer (according to a liquid crystal display panel structural)
. a roller 10 wherein an end portion 40a of the flexible display device is fixed to a holding groove recessed of the roller 10 (see fig. 2, [0046]), and the flexible display device further includes a main body portion (e.g., around the roller) outside the holding groove, and a thickness of the end portion would be less than a thickness of the main body portion for easy inserting to  the holding groove recessed.
Choi et al., however, do not explicitly disclose a receiving slot and a retraction assembly disposed in the receiving slot.  Greg et al. do disclose a circumferential sampling tool 20 having a receiving slot 64A/64B/74A/74B and a retraction assembly 152 disposed in the receiving slot (see figs. 7-8, [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a receiving slot and a retraction assembly over the Choi et al. roller, as shown by Greg et al., as so the retraction assembly abuts against the display device in order to obtain a movable radially between a retracted and an extended position (e.g., display panel) in response to rotation of the roller (see Abstract).
Re claim 2, wherein the holding groove has an inner wall, and the roller has a round-corner at the external surface adjoining the inner wall (see fig. 2).
Re claim 3, wherein the retraction assembly comprises a resilient member having a first end on a bottom of the receiving slot and a movable part on a second end of the resilient member far away from the first end and is configured to abut against the flexible display device (see Greg et al., figs 8 and 11).
Re claims 5 and 14, wherein the retraction assembly 152 is a plurality of retraction assemblies corresponding to the receiving slot 64A/64B/74A/74B that arranged symmetrically with respect to a center of the roller (see fig 7).
Re claims 6-11, Choi et al. disclose the claimed invention as described above except for an adhesive layer.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ an adhesive layer between the end portion of the flexible display device and the recessed portion of the Choi et al. roller, since it is a common practice in the display art for fixing  and securing the end portion to the recessed portion of a roller.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871